UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
BROWN,
                                   Plaintiff,
v.
                                                              ORDER
CITY OF YONKERS, et al.,
                                                              18-CV-10831 (PMH)
                                   Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        The Court’s February 11, 2021 Order (Doc. 36) directed defendants to file a letter

notifying the Court when plaintiff’s deposition has been completed, and advising of the parties’

positions concerning settlement/mediation. The deposition was scheduled to proceed on April

14, 2021. Accordingly, defendants shall file a letter by May 5, 2021 confirming that all discovery

is complete, and providing a status update to the Court concerning settlement/mediation.

        As previously directed, as this case will be proceeding to trial, plaintiff shall make written

application for pro bono counsel should he be so advised.

        The Court has been advised that Plaintiff was transferred to Groveland Correctional

Facility. Accordingly, the Clerk of Court is respectfully requested to update plaintiff’s address on

the ECF docket to: Shareaf E. Brown, DIN#19-A-1422, Groveland Correctional Facility, P.O.

Box 50, Sonyea, New York 14556-0050. Plaintiff is reminded that the Court may dismiss this

action if he fails to notify the Court in writing of a change in address.

        The Clerk of the Court is requested to mail a copy of this Order to plaintiff at the address

indicated herein.

SO-ORDERED:

Dated: White Plains, New York
       April 28, 2021
                                                     ____________________________
                                                     Philip M. Halpern
                                                     United States District Judge
